Citation Nr: 1701040	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  07-32 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a sinus disorder, to include allergic rhinitis.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Dow





INTRODUCTION

The Veteran had active military service from November 1967 to November 1971 and December 1971 to December 1987.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2006 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Houston, Texas now has jurisdiction over the Veteran's claim.

The appeal was previously before the Board in April 2012 and remanded for further development.  For the reasons discussed below, another remand is required before the Board can adjudicate the Veteran's claim.  

The Board acknowledges that the Veteran's claim for an increased rating for his left ankle disability has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on this issue.  As such, the Board will not accept jurisdiction over the claim at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is required prior to adjudicating the Veteran's claim.  The Veteran asserts that he incurred a sinus condition and a lower back condition during service.

Pursuant to the Board remand, the Veteran was afforded a VA examination in November 2014; however, the opinions rendered by the examiner are inadequate.  

The examination report details the records the examiner reviewed, including service treatment records, but the examiner said he could not provide an opinion because the record was "incomplete."   The VA examiner stated that there was no documentation of treatment for allergic rhinitis while in service or in the VA records provided.  It is unclear whether the examiner considered the record "incomplete" because records were missing or because there was a lack of treatment.  Since the VA examiner failed to specify what documentation would be useful in providing a rationale for the allergic rhinitis sinus condition, another opinion is required.  

The examiner also indicated he couldn't provide an opinion as to the back condition for similar reasons; because he was not provided military treatment records pertaining to the lower back condition.

The Board's prior remand specifically asked that the VA examiner consider the Veteran's lay assertions of back pain and sinus problems in service and continuous symptoms since that time.  It does not appear that the examiner did so.  The Veteran notes that his sinus problems began in Korea in 1971.  The Veteran's service treatment records also show a complaint of low back pain in December 1978.  

As the VA examiner did not provide an adequate rationale for the opinions, there has not been compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  An addendum opinion must be obtained to clarify these issues.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the Veteran's October 2014 VA medical examination, or to a qualified medical professional if the examiner is unavailable, to provide an addendum opinion as to the likely etiology of the sinus and back disabilities.  If the examiner determines that the addendum opinion cannot be provided without an examination, one should be scheduled.

The claims file, including this remand, must be made available to the examiner for review.  After reviewing the record, the examiner should answer the following:  

(a)  Whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's sinus condition is related to his active service, specifically commenting on the Veteran's contentions that his symptoms began in 1971 while in service and that he takes sinus medication daily.

(b)  Whether it is at least as likely as not that the Veteran's back disability is related to service, specifically considering the service treatment records from December 1978, where the Veteran stated he suffered from lower back pain and his credible assertions that he self-treated back pain in service.

A complete rationale must be provided for all opinions rendered based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation and note what, if any, additional evidence would permit such an opinion to be made.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue of service connection for a sinus and lower back condition.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them an appropriate period of time within which to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




